
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15


CONSULTING AGREEMENT


        THIS CONSULTING AGREEMENT (the "Agreement") is entered into on March 3,
2005, (the "Start Date") by and between Pacific Energy Management LLC a Delaware
limited liability company (the "Company"), and Douglas L. Polson, a resident of
Douglas County, Colorado (the "Consultant").

        WHEREAS, the Company desires to retain the Consultant to provide certain
advisory services to the Company, separate from his service as a member of the
Board of Directors of the Company, all subject to and in accordance with the
terms and conditions contained herein,

        NOW, THEREFORE, IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

        1.     Term and Services. The Agreement shall commence on the Start Date
and, unless sooner terminated in accordance with Section 5 below, shall continue
for a one year period ending on the first anniversary of the Start Date (the
"Term"). Subject to the terms and conditions set forth in this Agreement, the
Company hereby retains the Consultant during the Term to provide to the Company
certain advisory services as shall be agreed between the Consultant and the
Company's Chief Executive Officer from time to tune. Consultant shall provide
his services hereunder for up to four days per month, on average.

        2.     Compensation. Subject to the terms and conditions set forth in
this Agreement, the Company shall pay the Consultant Twelve Thousand Five
Hundred Dollars ($12,500) per month for his services hereunder (the "Fee"). This
fee shall be payable monthly in arrears.

        3.     Expense Reimbursement. The Company shall pay, or reimburse the
Consultant for, all reasonable business expenses incurred or paid by the
Consultant in the course of performing his duties hereunder, including but not
limited to reasonable travel expenses, all subject to the presentation of
documentation and receipts as reasonably requested by the Company.

        4.     Independent Consultant. Both the Consultant and the Company, in
the performance of this Agreement, will be acting in their own separate
capacities and not as agents, employees, partners, joint venturers or associates
of one another. The Consultant is an independent contractor of the Company and
is not authorized to bind the Company to any liability or obligation.

        5.     Termination.

        (a)   The Company may terminate the Consultant's services at any time,
by written notice to the Consultant delivered pursuant to Section 6, below if it
has "Cause", which shall mean (i) conviction for, or the entry of a plea of nolo
contendere to, any felony or any misdemeanor punishable by imprisonment,
(ii) gross or repeated misconduct, gross negligence, or intentional fraud or
embezzlement by the Consultant, or (iii) willful refusal by the Consultant to
perform his obligations under this Agreement that is not corrected within thirty
(30) days following written notice thereof to the Consultant by the Company,
such notice to state with specificity the nature of the willful refusal. Upon
such termination, or upon the Consultant's death or disability, the Company
shall within ten (10) business days, pay the Consultant (or his representative)
all amounts described in Sections 2 and 3 above, as accrued as of the date of
termination.

        (b)   The Company may terminate the Consultant's services without Cause
at any time by giving thirty (30) days prior written notice to the Consultant in
accordance with Section 6, below. In such event, the Company shall pay the
Consultant (i) all amounts described in Sections 2 and 3 above, as accrued as of
the date of termination, and (ii) an amount equal to all Fees otherwise payable
for the remainder of the Term, all such payments to be made within ten
(10) business days following such termination.

        (c)   The Consultant may voluntarily terminate his services at any time
by giving notice to the Company in accordance with Section 6, below. In such
event, the Company shall, within ten (10) business days, pay the Consultant all
amounts described in Sections 2 and 3 above, as accrued as of the date of
termination.

        6.     Notices.

        (a)   All notices provided for or required by this Agreement shall be in
writing and shall be delivered personally to the other party, or mailed by
certified or registered mail (return receipt requested), or delivered by a
recognized overnight courier service, as follows:

If to Company:   Pacific Energy Management LLC
5900 Cherry Ave.
Long Beach, California 90805
Attn: Chief Executive Officer
If to the Consultant:
 
Douglas L. Polson
5273 Horseshoe Trail
PO Box 349
Sedalia, Colorado 80135

        (b)   Notices delivered pursuant to Section 6(a) hereof shall be deemed
given (i) at the time delivered, if personally delivered, (ii) three
(3) business days after being deposited in the mail, if mailed, and (iii) one
(1) business day after timely delivery to the courier, if by overnight courier
service for next day delivery.

        (c)   Either party hereto may change the address to which notice is to
be sent by written notice to the other party in accordance with the provisions
of this Section 6.

        7.     Confidential Information. During and after the Term, the
Consultant shall not use Or disclose any secret, confidential, and/or
proprietary information, knowledge, or data relating to the Company, any of its
subsidiaries or any of the other affiliates of the Company, present and future,
and their respective businesses, which shall have been obtained by the
Consultant during his employment by, or provision of services to, the Company,
any of its subsidiaries or any of the other affiliates of the Company and which
shall not be or become public knowledge (other than by acts by the Consultant or
his representatives in violation of this Agreement) provided that the Consultant
may, (a) while providing services hereunder to the Company, disclose such
information, knowledge, or data as he in good faith deems appropriate and
(b) otherwise comply with legal process, so long as Consultant gives prompt
notice to the Company of any required disclosure and reasonably cooperates
(without being required to incur any expense or subject himself to sanction or
penalty) with the Company if the Company determines to oppose, challenge, or
quash the legal process.

        8.     Miscellaneous.

        (a)   This Agreement and the Special Agreement entered into on this date
by and between the Company and the Consultant contain the entire agreement and
understanding concerning the subject matter hereof between the parties hereto.
This Agreement and the Special Agreement constitute an integrated agreement and
contain the complete understanding and agreement of the parties with respect to
the subject matter they address, and supersede and replace all prior
negotiations and agreements, whether written or oral, concerning such subject
matter. No waiver, termination or discharge of this Agreement, or any of the
terms or provisions hereof, shall be binding upon either party hereto unless
confirmed in writing. This Agreement may not be modified or amended, except by a
writing executed by both parties hereto. No waiver by either party hereto to any
term or provision of this Agreement or of any default hereunder shall affect
such party's rights thereafter to enforce such term or provision or to exercise
any right or remedy in the event of any other default, whether or not similar.

        (b)   This Agreement shall be governed by and construed in accordance
with the laws of the State of New York. If any action is brought to enforce or
interpret this Agreement, venue for the action will lie in the federal or state
courts of the City and County of Denver, Colorado.

        (c)   This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors. The Consultant acknowledges
that his services are unique and personal. Accordingly, the Consultant may not
assign his rights or delegate his duties or obligations under this Agreement to
any person or entity, provided however, that payments may be made to the
Executive's estate or beneficiaries as expressly set forth herein.

        (d)   The headings contained herein are for the convenience of the
parties only and shall not be interpreted to limit or affect in any way the
meaning of the language contained in this Agreement.

        (e)   The Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute the same Agreement. Any signature page of any such counterpart, or
any electronic facsimile thereof, may be attached or appended to any other
counterpart to complete a fully executed counterpart of this Agreement, and any
telecopy or other facsimile transmission of any signature shall be deemed an
original and shall bind such party.

        (f)    Upon the reasonable request of the other party, each party hereto
agrees to take any and all actions, including, without limitation, the execution
of certificates, documents or instruments, necessary or appropriate to give
effect to the terms and conditions set forth in this Agreement.

        (g)   If any provision of this Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of the Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

        (h)   Each party has cooperated in the drafting and preparation of this
Agreement. Hence, in any construction to be made of this Agreement, the same
shall not be construed against any party on the basis that the party was the
drafter. The captions of this Agreement are not part of the provisions and shall
have no force or effect.

        (i)    The Executive agrees to keep this Agreement and the terms thereof
confidential except for disclosures (i) required by law, (ii) reasonably
necessary to the enforcement of this Agreement or (iii) to his secretary, spouse
or legal, tax or financial advisors provided he has made reasonable efforts to
assure that those persons shall keep the agreement and its terms confidential.

        (j)    The Consultant represents that he is knowledgeable and
sophisticated as to business matters, including the subject matter of this
Agreement, that he has read this Agreement and that he understands its terms.
The Consultant acknowledges that, prior to assenting to the terms of this
Agreement, he has been given a reasonable time to review it, to consult with
counsel of his choice, and to negotiate at arm's-length with the Company as to
its contents. The Consultant and the Company agree that the language used in
this Agreement is the language chosen by the parties to express their mutual
intent, and that they have entered into this Agreement freely and voluntarily
and without pressure or coercion from anyone.

        IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the day and year first above
written.


 
 
Pacific Energy Management LLC
 
 
By:
 
/s/  IRVIN TOOLE, JR.      

--------------------------------------------------------------------------------

    Name:   Irvin Toole, Jr.     Title:   President and Chief Executive Officer
 
 
/s/  DOUGLAS L. POLSON      

--------------------------------------------------------------------------------

Douglas L. Polson





QuickLinks


CONSULTING AGREEMENT
